              Case 2:19-cv-01789-BJR Document 24 Filed 02/18/21 Page 1 of 15




 1

 2

 3

 4

 5

 6
                            UNITED STATES DISTRICT COURT FOR THE
 7                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 8
                                         )
 9   UNITED STATES OF AMERICA,           )                 CASE NO. 2:19-cv-01789-BJR
                                         )
10                           Plaintiff,  )                 ORDER DENYING DEFENDANT’S
                                         )                 MOTION TO DISMISS
11               v.                      )
                                         )
12   BALDEV SINGH MULTANI,               )
                                         )
13                           Defendant.  )
     ____________________________________)
14

15
                                         I.     INTRODUCTION
16
            Before the Court is Defendant Baldev Singh Multani’s Motion to Dismiss the United
17
     States’ Complaint seeking his denaturalization. Def.’s Mot. to Dismiss, Dkt. No. 18 (“Mot.”).
18
     Having reviewed the Motion, the opposition thereto, the record of the case, and the relevant legal
19

20   authorities, the Court will deny the Motion. The reasoning for the Court’s decision follows.

21                                        II.    BACKGROUND
22          In reviewing the facts of the case, the Court adheres to the general principle that on a motion
23
     to dismiss all facts are presumed in favor of the non-moving party. Ariix, LLC v. NutriSearch
24
     Corp., 985 F.3d. 1107, 1114 (9th Cir. 2021).
25
                                                      1
              Case 2:19-cv-01789-BJR Document 24 Filed 02/18/21 Page 2 of 15




            According to the United States, Defendant originally entered the country at Miami
 1
     International Airport from his native India as a stowaway on September 26, 1992 under the name
 2

 3   Baldev Singh. Compl., Dkt. No. 1 ¶ 8. Under that name, the United States alleges Defendant went

 4   through deportation proceedings, including a failed asylum application, and was ordered deported
 5   pursuant to the order of an immigration judge which became final on February 14, 1994. Id. ¶¶
 6
     9–42. The United States claims Defendant, as Baldev Singh, never left the country after he was
 7
     ordered to do so, having been paroled into the United States pending his deportation proceedings.
 8
     Id. ¶¶ 16, 43. Defendant, however, claims he is not Baldev Singh and that those deportation
 9

10   proceedings are unrelated to him. Mot. at 2–3.

11          According to the United States, after Defendant failed to leave the country, he filed a

12   second asylum application under the name Baldev Singh Multani on October 5, 1994, claiming to
13   have entered the United States on August 10, 1994 near Brownsville, Texas. Compl. ¶¶ 44–62.
14
     Before this asylum claim could be adjudicated, Defendant married a United States citizen on May
15
     2, 1997, who filed a Petition for Alien Relative on his behalf. Id. ¶¶ 63–77. The United States
16
     granted the petition on October 21, 1998. Id. ¶ 78. Defendant subsequently applied first for legal
17

18   permanent residence status and then naturalization, and both applications were granted. Id. ¶¶ 79–

19   118. On February 14, 2006, Defendant became a United States citizen. Id. ¶ 119. He now lives

20   in Washington State with his wife and children. Id. ¶ 4; Mot. at 5.
21
            On November 4, 2019, the United States initiated the present civil action under 8 U.S.C. §
22
     1451(a) (Revocation of Naturalization) seeking to revoke Defendant’s naturalization on the
23
     grounds that he concealed material facts and made willful misrepresentations in obtaining his
24
     status, having lied in his applications about his previous deportation order. See generally Compl.,
25
                                                      2
              Case 2:19-cv-01789-BJR Document 24 Filed 02/18/21 Page 3 of 15




     Dkt. No. 1. Presently before the Court is Defendant’s Motion to Dismiss the United States’
 1
     Complaint on three grounds: (1) the action is untimely under either a Statute of Limitations or
 2

 3   Laches; (2) revocation of naturalization pursuant to 8 U.S.C. § 1451(a) violates Substantive Due

 4   Process; and (3) the procedures of denaturalization violate Procedural Due Process. See generally
 5   Mot., Dkt. No. 18.
 6
                                       III.         LEGAL STANDARD
 7
            Pursuant to Federal Rule of Civil Procedure 12, a Complaint should be dismissed where it
 8
     fails to “state a claim upon which relief can be granted.” FED. R. CIV. P. 12(b)(6). The standard
 9
     for raising a plausible claim for relief is establish by the familiar Supreme Court cases Ashcroft v.
10

11   Iqbal, 556 U.S. 662 (2009), and Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007), and holds

12   that “only a complaint that states a plausible claim for relief with well-pleaded facts demonstrating

13   the pleader’s entitlement to relief can survive a motion to dismiss.” Whitaker v. Tesla Motors,
14
     Inc., 985 F.3d. 1173, 1176 (9th Cir. 2021). The Court’s task in the present Motion is to “‘determine
15
     whether [the well-pleaded factual allegations] plausibly give rise to an entitlement to relief.’”
16
     Ariix, 985 F.3d at 1114 (quoting Iqbal, 556 U.S. at 679). In doing so, the Court “‘accept[s] all
17
     factual allegations in the complaint as true and construe[s] the pleadings in the light most favorable
18

19   to the nonmoving party.’” Id. (quoting Knievel v. ESPN, 393 F.3d 1068, 1072 (9th Cir. 2005)).

20                                            IV.     DISCUSSION
21      A. Timeliness Pursuant to Statute of Limitations and/or Laches
22          Defendant first seeks dismissal of the United States’ denaturalization action claiming it is
23
     barred by either Statute of Limitations and/or the common law defense of Laches having been
24
     initiated over a decade after Defendant became a U.S. citizen and nearly three decades after the
25
                                                        3
              Case 2:19-cv-01789-BJR Document 24 Filed 02/18/21 Page 4 of 15




     United States accuses him of unlawfully entering the country. Mot. at 3–5.
 1
            1. Statute of Limitations
 2

 3          The Revocation of Naturalization statute does not contain a Statute of Limitations. See

 4   generally 8 U.S.C. § 1451. As such, Defendant argues it is appropriate for the Court to adopt

 5   either the five-year Statute of Limitations provided by 28 U.S.C. § 2462 or an analogous Statute
 6
     of Limitations from Washington State law.
 7
            First, as Defendant concedes, application of the Statute of Limitations found in 28 U.S.C.
 8
     § 2462 to actions under 8 U.S.C. § 1451(a) is barred by the Ninth Circuit’s recent decision in
 9
     United States v. Phattey, 943 F.3d 1277 (9th Cir. 2019). There, the Ninth Circuit held that civil
10

11   denaturalization pursuant to 8 U.S.C. § 1451(a) is not a penalty, but, instead, intended merely “to

12   remedy a past fraud by taking back a benefit to which an alien is not entitled.” Id. at 1279.

13   Accordingly, the Ninth Circuit held that the Statute of Limitations in 28 U.S.C. § 2462—which is
14
     a catch-all Statute of Limitations applicable to statutes imposing a penalty—does not apply in the
15
     denaturalization context. Id. at 1283.
16
            Second, Defendant’s argument that the Court should adopt a Washington State Statute of
17
     Limitations in the absence of an applicable federal Statute of Limitations pursuant to Congress
18

19   Int’l Union, United Auto., Aerospace & Agr. Implement Workers of Am. (UAW), AFL-CIO v.

20   Hoosier Cardinal Corp., 383 U.S. 696 (1966) is also unavailing. In UAW¸ the Supreme Court
21   determined that since Section 301 of the Labor Management Relations Act of 1947—which
22
     provides federal district court jurisdiction over collective bargaining contract disputes—contained
23
     no Statute of Limitations, it was appropriate to adopt an analogous Statute of Limitations from
24
     state law. Id. at 704–05. Thus, “[t]raditionally, when a federal statute creating a right of action
25
                                                     4
              Case 2:19-cv-01789-BJR Document 24 Filed 02/18/21 Page 5 of 15




     [does] not include a limitations period, courts [] apply the limitations period of the ‘closest state
 1
     analogue.’” McGreevey v. PHH Mortg. Corp., 897 F.3d 1037, 1041 (9th Cir. 2018) (quoting Jones
 2

 3   v. R.R. Donnelley & Sons Co., 541 U.S. 369, 378 (2004)); see also Oneida Cty., N.Y. v. Oneida

 4   Indian Nation of New York State, 470 U.S. 226, 240 (1985) (“In the absence of a controlling federal
 5   limitations period, the general rule is that a state limitations period for an analogous cause of action
 6
     is borrowed and applied to the federal claim, provided that the application of the state statute would
 7
     not be inconsistent with underlying federal policies.”).
 8
             These circumstances are inapplicable here, however, as in the present action the United
 9

10   States acts in its sovereign capacity to enforce federal law. As the Ninth Circuit has previously

11   stated, when the government is acting “in its sovereign capacity to enforce significant public rights

12   and interests . . . in the absence of a specific federal statute of limitation, the borrowing of the state
13   statute of limitations [is] not intended by the Congress.” Donovan v. W. Coast Detective Agency,
14
     Inc., 748 F.2d 1341, 1343 (9th Cir. 1984); see also Fed. Election Comm’n v. Lance, 617 F.2d 365,
15
     372 (5th Cir. 1980), supplemented, 635 F.2d 1132 (5th Cir. 1981) (“[S]tate statutes of limitation
16
     are not applicable to suits by a federal agency to enforce rights of the sovereign.”).
17

18           This finding accords with federal policy regarding denaturalization proceedings.

19   Defendant has failed to provide, and the Court has been unable to locate, a single case applying a

20   state Statute of Limitations to a denaturalization action. Instead, every court that has addressed
21
     the applicability of a Statute of Limitations, albeit most often in the 28 U.S.C. § 2462 context, has
22
     held that Congress’s lack of a Statute of Limitations in 8 U.S.C. § 1451(a) was intended to provide
23
     the United States leeway to bring such actions unburdened by a timeliness limitation. See, e.g.,
24
     United States v. Rahman, No. 19-cv-1113-PB, 2020 WL 5236931, at *2 (D.N.H. Sept. 2, 2020)
25
                                                         5
                 Case 2:19-cv-01789-BJR Document 24 Filed 02/18/21 Page 6 of 15




     (listing cases); see also Costello v. United States, 365 U.S. 265, 283 (1961) (“Congress has not
 1
     enacted a time bar applicable to proceedings to revoke citizenship procured by fraud.”); United
 2

 3   States v. Wang, 404 F. Supp. 2d 1155, 1158 (N.D. Cal. 2005) (“[C]ase law demonstrates

 4   conclusively that the Government may institute a denaturalization proceeding at any time
 5   regardless of how many years have passed since citizenship was granted to a defendant.”). As the
 6
     Ninth Circuit recognized in Phattey, “Congress’s authority over naturalization stems from its
 7
     power to ‘establish an uniform Rule of Naturalization. The Supreme Court has recognized that
 8
     this constitutional authority gives Congress the power to impose ‘prerequisites to the acquisition
 9

10   of citizenship.’” 943 F.3d at 1281 (quoting U.S. CONST. art. I, § 8, cl. 4. and Fedorenko v. United

11   States, 449 U.S. 490, 506 (1981)). As such, the Court finds adopting a state Statute of Limitations

12   is inappropriate in this circumstance.
13          2. Laches
14
            Laches is an equitable defense “designed to prevent injury to the party asserting it, if such
15
     injury is caused by his opponent’s delay.” State ex rel. Randall v. Snohomish Cty., 488 P.2d 511,
16
     512 (Wash. 1971); see also Tupper v. Tupper, 478 P.3d 1132, 1141 (Wash. Ct. App. 2020)
17
     (“Laches is an equitable doctrine courts apply to protect a party from an unreasonable prejudicial
18

19   delay.”).

20          Directly addressing denaturalization proceedings, the Supreme Court in Costello stated that
21   “[i]t has consistently been held in the lower courts that delay which might support a defense of
22
     laches in ordinary equitable proceedings between private litigants will not bar a denaturalization
23
     proceeding brought by the Government. . . . This Court has consistently adhered to this principle.”
24
     365 U.S. at 281 (internal citations removed).
25
                                                      6
              Case 2:19-cv-01789-BJR Document 24 Filed 02/18/21 Page 7 of 15




            Looking to the merits of Defendant’s Laches claim, the Court finds he has failed to
 1
     establish entitlement to the defense at this time. To invoke Laches, Defendant must establish (1)
 2

 3   inexcusable delay and (2) prejudice resulting from that delay. Tupper, 478 P.3d at 1142 (citing

 4   Auto. United Trades Org. v. State, 286 P.3d 377, 379 (Wash. 2012)). As other Courts have noted,
 5   in keeping with the general consensus that the government should not be time barred from bringing
 6
     denaturalization claims, the government has been permitted to initiate action after far greater
 7
     delays than that experienced by Defendant here. See United States v. Donkor, No. 19-cv-07120,
 8
     2020 WL 7381948, at *3 (E.D.N.Y. Dec. 15, 2020) (listing actions initiated 12, 13, 20, 25, 28, 27,
 9

10   and 41 years after naturalization). Costello, for example, found Laches inapplicable after a 27 year

11   delay between naturalization and initiation of suit. 365 U.S. at 281, 282–83. Defendant pleads no

12   other malfeasance or prejudice outside of those generally associated with delay, which have
13   routinely been denied. See, e.g., United States v. Dang, 488 F.3d 1135, 1143–1144 (9th Cir. 2007);
14
     United States v. Arango, No. 09-cv-178, 2014 WL 7179578, at *14–*15 (D. Ariz. Dec. 17, 2014),
15
     aff’d, 686 F. App’x 489 (9th Cir. 2017); United States v. Inocencio, 215 F. Supp. 2d 1095, 1097
16
     (D. Haw. 2002), aff’d, 328 F.3d 1207 (9th Cir. 2003); see also United States v. Martinez, No. 7:19-
17

18   cv-345, 2020 WL 7381480, at *4–*5 (S.D. Tex. Dec. 15, 2020). Thus, Defendant has not

19   established his entitlement to the defense at this time. See United States v. Akhter, No. 19-cv-

20   7626, 2020 WL 7227289, at *5 (N.D. Ill. Dec. 8, 2020); United States v. Becker, No. 18-cv-2049,
21
     2019 WL 6167396, at *4 (holding that full factual record may support defense after discovery but
22
     that Laches was not established at motion to dismiss phase).
23
            Based on the foregoing, the Court will deny Defendant’s Motion on the grounds of
24
     untimeliness.
25
                                                      7
              Case 2:19-cv-01789-BJR Document 24 Filed 02/18/21 Page 8 of 15




         B. Substantive Due Process
 1
             Defendant argues that the United States’ action should be dismissed because
 2

 3   denaturalization violates Substantive Due Process. Mot. at 5–9. He mounts both a facial and as-

 4   applied challenge to the Revocation of Naturalization statute arguing that denaturalization

 5   prejudices fundamental rights to citizenship and ancillary benefits such as the right to vote and
 6
     participate in elections.
 7
             1. Substantive Due Process Standard
 8
             The Due Process clause of the Fifth Amendment provides that “[n]o person shall be . . .
 9
     deprived of life, liberty, or property, without due process of law.” U.S. CONST. amend. V. The
10

11   substantive component of this requirement “forbids the government from depriving a person of

12   life, liberty, or property in such a way that ‘shocks the conscience’ or ‘interferes with rights implicit

13   in the concept of ordered liberty.’” Nunez v. City of Los Angeles, 147 F.3d 867, 871 (9th Cir.
14   1998) (quoting United States v. Salerno, 481 U.S. 739, 746 (1987)). In other words, Substantive
15
     Due Process “protects individual liberty against certain government actions regardless of the
16
     fairness of the procedures used to implement them.” Collins v. City of Harker Heights, 503 U.S.
17
     115, 125 (1992) (internal citation and quotations omitted).
18

19           As a threshold inquiry, one seeking Substantive Due Process protection must identify a

20   constitutionally protected interest. Shanks v. Dressel, 540 F.3d 1082, 1087 (9th Cir. 2008).

21   Substantive Due Process provides “heightened protection against government interference with
22
     certain fundamental rights and liberty interests” and government actions affecting such
23
     fundamental rights are held to a more exacting, strict scrutiny standard. Washington v. Glucksberg,
24
     521 U.S. 702, 720 (1997); see also Magassa v. Wolf, No. 19-cv-2036, 2020 WL 5544348, at *16
25
                                                        8
              Case 2:19-cv-01789-BJR Document 24 Filed 02/18/21 Page 9 of 15




     (W.D. Wash. Sept. 16, 2020). To be considered a “fundamental right,” the identified right must
 1
     be “‘so rooted in the tradition and conscience of our people as to be ranked as fundamental’ or . .
 2

 3   . reflect ‘basic values implicit in the concept of ordered liberty’ such that ‘neither liberty nor justice

 4   would exist if they were sacrificed.’” Magassa, 2020 WL 5544348, at *16 (quoting Glucksberg,
 5   521 U.S. at 720–21). Once determined to affect a “fundamental right,” government action is only
 6
     sustainable where “‘the infringement is narrowly tailored to serve a compelling state interest.’”
 7
     Stormans, Inc. v. Wiesman, 794 F.3d 1064, 1085 (9th Cir. 2015) (quoting Reno v. Flores, 507 U.S.
 8
     292, 302 (1993)).      Where government action does not implicate a fundamental right, it is
 9

10   sustainable so long as it is “‘rationally related to legitimate government interests.’” Id. (quoting

11   Glucksberg, 521 U.S. at 728). Thus, the Court conducts a two-part inquiry: (1) are the rights

12   implicated by the Revocation of Naturalization statute “fundamental” and (2) does the statute then
13   pass strict scrutiny or rational basis review?
14
             2. Rights Implicated
15
             The Supreme Court has instructed that courts examining Substantive Due Process claims
16
     provide a “‘careful description’ of the asserted fundamental liberty interest.” Glucksberg, 521
17
     U.S. at 721 (quoting Flores, 507 U.S. at 302); see also Flores, 507 U.S. at 302 (internal quotations
18

19   and citations removed) (“Substantive due process analysis must begin with a careful description

20   of the asserted right, for the doctrine of judicial self-restraint requires us to exercise the utmost
21   care whenever we are asked to break new ground in this field.”). Thus, the Court must “formulate
22
     the asserted right by carefully consulting both the scope of the challenged regulation and the nature
23
     of Plaintiffs’ allegations.” Stormans, 794 F.3d at 1085; see also Raich v. Gonzales, 500 F.3d 850,
24
     863 (9th Cir. 2007) (citing Glucksberg, 521 U.S. at 722) (“Glucksberg instructs courts to adopt a
25
                                                         9
              Case 2:19-cv-01789-BJR Document 24 Filed 02/18/21 Page 10 of 15




     narrow definition of the interest at stake.”).
 1
             Neither party has presented the Court with a case examining the Substantive Due Process
 2

 3   implications of denaturalization, nor has the Court found a similar challenge to its provisions. As

 4   such, the Court is unable to find a case previously construing the proper recitation of the rights
 5   implicated. Defendant insists they are rights previously determined “fundamental” such as the
 6
     right to vote, participate in elections, to live together with family members, to be free of exile or
 7
     banishment, and to citizenship itself. Mot. at 6–7. The United States, however, argues for a
 8
     narrower conception, merely the right to hold citizenship fraudulently acquired, which it insists is
 9

10   no right at all. Resp. in Opp’n to Def.’s Mot. to Dismiss, Dkt. No. 19 at 9–10.

11           The Court is guided both by the statute itself and by the Ninth Circuit’s recent decision in

12   Phattey, 943 F.3d 1277. The Revocation of Naturalization statute states that it “shall be the duty”
13   of the relevant United States attorneys to initiate denaturalization proceedings against any
14
     naturalized citizen who “illegally procured” or “procured by concealment of a material fact or by
15
     willful misrepresentation” their citizenship. 8 U.S.C. § 1451(a). As the Ninth Circuit made clear
16
     in Phattey, the purpose of the statute is not punitive, but, instead, merely to “remedy a past fraud
17

18   by taking back a benefit to which an alien is not entitled.” 943 F.3d at 1279. Further, it does not

19   “impos[e] a fine, penalty, or sentence of imprisonment—only the revocation of citizenship.” Id.

20   at 1281; see also id. at 1282–83. Thus, Phattey holds that courts should not confuse “the purposes
21
     of sanctions with their effects,” or, in other words, not conflate the “incidental effect[s]” of
22
     denaturalization, including potentially deportation or loss of rights associated with citizenship,
23
     with the statute’s actual result, mere cancellation of an ill-gotten benefit. Id. at 1283 (emphasis in
24
     original). As the Ninth Circuit offered in summation, “[w]hile [Mr.] Phattey may be correct that
25
                                                      10
             Case 2:19-cv-01789-BJR Document 24 Filed 02/18/21 Page 11 of 15




     denaturalization will have a deterrent effect as a practical matter, the purpose of revocation
 1
     proceedings is to revoke a wrongfully obtained benefit, rather than deterrence.” Id.
 2

 3          Based on this controlling precedent, the Court determines that 8 U.S.C. § 1451(a) cannot

 4   be said to stretch so far as to implicate fundamental rights. Instead, this Court must look only at
 5   the most immediately effected rights and implications, including merely the cancellation of an ill-
 6
     gotten benefit. This does not implicate fundamental rights.
 7
            3. Rational Basis Review
 8
            Having determined that fundamental rights are not implicated by denaturalization, the
 9
     statute need meet only a rational basis review. As this Court recognized supra, the exercise of
10

11   denaturalization stems directly from the Constitution’s delegation of power to Congress to

12   “establish an uniform Rule of Naturalization[,]” which certainly represents a “legitimate

13   government interest.” See supra at 6 (quoting U.S. CONST. art. I, § 8, cl. 4.). Removal of an ill-
14
     gotten naturalization benefit is rationally related to this interest. Fedorenko, 449 U.S. at 506
15
     (“[O]ur cases have also recognized that there must be strict compliance with all the congressionally
16
     imposed prerequisites to the acquisition of citizenship. Failure to comply with any of these
17
     conditions renders the certificate of citizenship ‘illegally procured,’ and naturalization that is
18

19   unlawfully procured can be set aside.”); Costello, 365 U.S. at 283–84 (“Depriving [Mr. Costello]

20   of his fraudulently acquired privilege, even after the lapse of many years, is not so unreasonable
21   as to constitute a denial of due process.”). As such, the Court determines that the Revocation of
22
     Naturalization statute passes Substantive Due Process review and the Court will deny Defendant’s
23
     Motion on this claim.
24

25
                                                     11
              Case 2:19-cv-01789-BJR Document 24 Filed 02/18/21 Page 12 of 15




         C. Procedural Due Process
 1
             Defendant argues that the United States’ Complaint should be dismissed because the
 2

 3   Revocation of Naturalization statute lacks sufficient procedural safeguards in violation of the

 4   Procedural Due Process doctrine. Mot. at 9–15. According to Defendant, the statute risks denial

 5   of significant private interests due to erroneous outcomes based on the lack of protections often
 6
     afforded in the criminal context, including lack of a Constitutional right to a jury trial, right to view
 7
     exculpatory evidence, confrontation of witnesses, appointment of counsel, and protections against
 8
     self-incrimination.
 9
             1. Procedural Due Process Standard
10

11           The procedural element of the Due Process clause “imposes constraints on governmental

12   decisions which deprive individuals of ‘liberty’ or ‘property’ interests.” Mathews v. Eldridge, 424

13   U.S. 319, 332 (1976). At the same time, Due Process “is a flexible concept, and the procedural
14   protections it demands are molded by the relevant factual context.” Fed. Home Loan Mortg. Corp.
15
     v. SFR Investments Pool 1, LLC, 893 F.3d 1136, 1150 (9th Cir. 2018). Thus, the “fundamental
16
     requirement” of Due Process is merely “the opportunity to be heard ‘at a meaningful time and in
17
     a meaningful manner’” before an individual is deprived of a property or liberty interest. Eldridge,
18

19   424 U.S. at 333 (quoting Armstrong v. Manzo, 380 U.S. 545, 552 (1965)).

20           In determining whether a particular process is sufficient, the Court turns to the familiar

21   analysis outlined in Mathews v. Eldridge, which requires balancing of three elements:
22
             First, the private interest that will be affected by the official action; second, the risk
23           of an erroneous deprivation of such interest through the procedures used, and the
             probable value, if any, of additional or substitute procedural safeguards; and finally,
24           the Government’s interest, including the function involved and the fiscal and
             administrative burdens that the additional or substitute procedural requirement
25           would entail.
                                                        12
             Case 2:19-cv-01789-BJR Document 24 Filed 02/18/21 Page 13 of 15




 1          424 U.S. at 335; Zerezghi v. United States Citizenship & Immigration Servs., 955 F.3d 802,
 2
     810 (9th Cir. 2020); Magassa, 2020 WL 5544348, at *13.
 3
            2. Application
 4
            Surprisingly few cases concerning the Revocation of Naturalization statute have addressed
 5
     its procedural sufficiency by applying the Eldridge standard. The Court has found only one
 6

 7   relevant reference. In United States v. Schellong, the Seventh Circuit rejected a defendant’s

 8   argument that he was entitled to a trial by jury citing its decision in United States v. Walus, 616

 9   F.2d 283 (7th Cir. 1980), and the Supreme Court’s decision in Luria v. United States, 231 U.S. 9
10
     (1913), finding no right to a jury trial in denaturalization proceedings as they are suits brought in
11
     equity. 717 F.2d 329, 336 (7th Cir. 1983). The defendant sought alternative grounds other than
12
     the Seventh Amendment to require a jury trial but, citing Eldridge, the Seventh Circuit rejected
13
     the argument stating “[t]hough revocation of citizenship is a severe sanction, due process was
14

15   satisfied by a fair trial before an impartial decision-maker.” Id. at 336. Thus, that Court did not

16   engage in a full Eldridge analysis and its conclusion only addressed one specific procedural
17   protection.
18
            While the relevant case law is comparatively thin, the Court notes that the Supreme Court
19
     has long recognized Congress’s ability to authorize denaturalization proceedings, see, e.g.
20
     Johannessen v. United States, 225 U.S. 227, 236 (1912) (“[i]t does not follow that Congress may
21

22   not authorize a direct attack upon certificates of citizenship in an independent proceeding”), and

23   its consistent statements that doing so does not violate Due Process, see Costello, 365 U.S. at 283–

24   84 (“Depriving [Mr. Costello] of his fraudulently acquired privilege, even after the lapse of many
25   years, is not so unreasonable as to constitute a denial of due process.”).
                                                       13
              Case 2:19-cv-01789-BJR Document 24 Filed 02/18/21 Page 14 of 15




              Turning to the Eldridge factors, the Court finds that the Revocation of Naturalization
 1
     statute contains sufficient safeguards. First, the Court recognizes important interests on either side;
 2

 3   both with a naturalized citizen’s rights to the benefits of citizenship and the United States’ interest

 4   in protecting the propriety of the naturalization process. Both parties have provided a slew of
 5   citations to Supreme Court precedent expounding on the importance of both interests. This Court
 6
     is guided by the conclusion dictated previously by Phattey that the consequence of 8 U.S.C. § 1451
 7
     is the mere revocation of an ill-gotten benefit and does not risk fundamental rights. See supra at
 8
     10–11.
 9

10            The Court finds that defendants in revocation of naturalization proceedings are provided

11   with numerous procedural protections. The Supreme Court has established a “heavy burden of

12   proof” in denaturalization proceedings, including that “evidence justifying revocation of
13   citizenship must be clear, unequivocal, and convincing and not leave the issue in doubt.”
14
     Fedorenko, 449 U.S. at 505 (internal quotations and citations removed). Courts have equated this
15
     burden with the proof-beyond-a-reasonable-doubt standard applicable in criminal cases. See
16
     Klapprott v. United States, 335 U.S. 601, 612 (1949) (“This burden is substantially identical with
17

18   that required in criminal cases-proof beyond a reasonable doubt.”); United States v. Parvez

19   Manzoor Khan, No. 17-cv-965, 2020 WL 1650599, at *23 (M.D. Fla. Apr. 3, 2020)

20            The statute itself contains additional procedural protections. The government is required
21
     to initiate denaturalization proceedings in federal court, which encompasses all the procedural
22
     protections afforded therein by the Federal Rules of Civil Procedure including entitlement to
23
     discovery (which allows for the taking of depositions) and an impartial judge. 8 U.S.C. § 1451(a).
24
     The statute also affords protections above the civil suit standard, including a special notification
25
                                                       14
              Case 2:19-cv-01789-BJR Document 24 Filed 02/18/21 Page 15 of 15




     requirement and the filing of an affidavit showing good cause. Id. Thus, the Court finds that
 1
     defendants faced with denaturalization have ample opportunity to be heard and contest the United
 2

 3   States’ claims.

 4           Further, Defendant’s insistence that denaturalization proceedings are deficient in the
 5   absence of procedural protections afforded in the criminal context is also unavailing. The Supreme
 6
     Court, for example, long ago rejected the contention that such protections, in the form of a trial by
 7
     jury, are required in such proceedings. Luria, 231 U.S. at 27. Other criminal rights have analogs
 8
     in the civil context. As stated previously, the conception of Due Process is “flexible” and does not
 9

10   mandate specific procedural protections.       Given, as the Ninth Circuit has made clear, that

11   denaturalization risks only loss of an ill-gotten gain in the civil context, the Court cannot say rights

12   normally afforded in the criminal context are required.
13           As previously noted, the Constitution provides the power to determine the requirements
14
     for naturalization directly to Congress. See U.S. CONST. art. I, § 8, cl. 4. Pursuant to that power,
15
     Congress enacted 8 U.S.C. § 1451(a), including the procedural protections it saw fit. Thus, the
16
     Government’s interest in protecting that process is strong.
17

18           Based on a balancing of the foregoing, the Court finds that the procedural safeguards

19   adequate and will deny Defendant’s Motion on this claim.

20                                          V.      CONCLUSION
21           Based on the foregoing, the Court hereby DENIES Defendant’s Motion to Dismiss.
22
             DATED this 18th day of February, 2021.
23
                                                             _______________________________
24                                                           BARBARA J. ROTHSTEIN
                                                             UNITED STATES DISTRICT JUDGE
25
                                                       15
